Hamilton App. No. C-830676. On January 7, 2002, the United States Court of Appeals for the Sixth Circuit entered an order rescinding the stay of execution previously issued by that court in case No. 01-3927, In re John W. Byrd, Jr. On January 8, 2002, appellee filed with this court a motion to set execution date, and on January 10, 2002, appellant filed a memorandum opposing motion to set execution date.
Upon notice that the mandate in case No. 01-3927 has been issued by the United States Court of Appeals for the Sixth Circuit,
IT IS ORDERED by the court, sua sponte, that appellant’s sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Tuesday, the 19th day of February, 2002, in accordance with the statutes so providing.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that the Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Hamilton County.